DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on February 14, 2022. Claims 1-8 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s amendment.
	The objection to the claims is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 28, “leading end” should read “leading-end” for consistency.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 6, “said element” should read “said sensor element” for consistency.  Appropriate correction is required.
Claims 7-8 are objected to because of the following informalities:  
In lines 4-5, “a leading end surface” should read “said leading end surface” for consistency.
In line 5, “said elongated planar ceramic body” should read “said element base” for consistency.
In lines 6-7, “said sensor element” should read “said element base” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first predetermined range” in line 17 and “a second predetermined range” in line 20. It is unclear what is meant by a first and second predetermined range. Are these ranges distances? If so, which direction(s) are these distances? Claims 2-8 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka et al. (US 2011/0186431 A1) and further in view of Mori et al. (US 2007/0084724 A1) and further in view of Oya (US 2015/0040642 A1).
Regarding claim 1, Horisaka teaches a sensor element included in a gas sensor (a sensor device 110 of a NOx sensor 100, Figs. 1 & 4, para. [0041], [0064]; Examiner notes that “a gas sensor” is not positively recited in the claim), said sensor element comprising:

an element base including (a base member, para. [0014]-[0015]):
an elongated planar ceramic body made of an oxygen-ion conductive solid electrolyte (layers 1-6 made of a solid electrolyte having oxygen-ion conductivity such as zirconia make up an elongated planar ceramic body, Figs. 1 & 4, para. [0014], [0041]), and having a gas inlet at one end portion thereof (a gas inlet port 10 at a left end portion of the elongated planar ceramic body, Figs. 1 & 4, para. [0042], [0064]);
at least one internal chamber located inside said elongated planar ceramic body, and communicating with said gas inlet under predetermined diffusion resistance (a first inner vacancy 20 is located inside the elongated planar ceramic body and communicates with the gas inlet port 10 through a first diffusion rate-limiting portion 11 and a second diffusion rate-limiting portion 13, Figs. 1 & 4, para. [0041]-[0042]);
at least one electrochemical pump cell including an outer pump electrode located on an outer surface of said elongated planar ceramic body, an inner pump electrode located to face said at least one internal chamber, and a solid electrolyte portion of the oxygen-ion conductive solid electrolyte located between said outer pump electrode and said inner pump electrode (a main pump cell 21 is an electrochemical pump cell including an outer pump electrode 23 disposed on an outer surface of the solid electrolyte layer 6 of the elongated planar ceramic body, an inner pump electrode 22 facing the first inner vacancy 20, and the solid electrolyte layer 6 sandwiched between the outer pump electrode 23 and the inner pump electrode 22, Figs. 1 & 4, para. [0044]); and
a heater buried in a first predetermined range on a side of said one end portion of said elongated planar ceramic body (a resistance heating element 72 is buried in a first predetermined range on a left end side of the left end portion of the elongated planar ceramic body, Figs. 1 & 4, para. [0058]; for the purpose of examination, Examiner interprets a length or distance in the left-right direction of Figs. 1 & 4 of Horisaka to read on “a first predetermined range”); and
a porous leading-end protective layer covering a leading end surface and four side surfaces in a second predetermined range of said element base on said one end portion (a porous layer 24/90/92 covers a fore end surface F3 including covering the gas inlet port 10 and all four lateral surfaces in a distance from the fore end surface F3 of the sensor element on the left end portion, Figs. 4-5, para. [0045], [0064]; the porous layer 24/90/92 is formed of the same porous material, Figs. 4-5, para. [0064]; for the purpose of examination, Examiner interprets a length or distance in the left-right direction of Fig. 4 of Horisaka to read on “a second predetermined range”).
Horisaka discloses that the porous layer 24/90/92 covers the entire fore end surface F3 including covering the gas inlet port 10 (Figs. 4-5, para. [0045], [0064]). Horisaka teaches that the porous layer 24/90/92 is capable of introducing gas therethrough to the gas inlet port 10 (Figs. 4-5, para. [0064]). Horisaka is silent with respect to the interface between the porous layer 24/90/92 and the gas inlet port 10, and therefore fails to teach wherein said porous leading-end protective layer has an extension extending into said gas inlet and fixed to an inner wall surface of said elongated planar ceramic body demarcating said gas inlet.
Mori teaches a gas sensing device 804 of a gas sensor 600 for detecting specific gas (Fig. 7, para. [0039], [0041], [(0108]), wherein the gas sensing device 804 comprises a ceramic body and comprises a through hole 621, a gas detecting chamber 607c that communicates with outside through the through hole 621 and a diffusion rate controlling portion 615, an oxygen pump cell 900, a heating element 602, and a porous portion 630 (Fig. 7, para. [0109]-[0111], [0113], [0117]). Mori teaches that the porous portion 630 covers the periphery of the outermost virtual face S3 of the gas sensor device 804 while part thereof partially invades into the concave portion 616 outlined by the through hole 621 (Fig. 7, para. [0117]), such that the porous portion 630 is fixed to an inner wall surface of the ceramic body demarcating the through hole 621 (Fig. 7, para. [0111], [0113], [0117], [0119]). Mori teaches that because part of the porous portion 630 partially invades into the concave portion 616 so as to form a wedge-like configuration, the porous portion 630 can be prevented from being separated from the gas sensing device 804 (Fig. 7, para. [0119]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous layer of Horisaka to partially invade into the gas inlet portion and be fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion as taught by Mori because it can prevent the porous layer from being separated from the sensing device (Mori, Fig. 7, para. [0119]).
Modified Horisaka discloses that the porous layer 24/90/92 partially invades into the gas inlet portion 10 and is fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], see modification supra). Modified Horisaka is silent with respect to a gap or space inside the porous layer other than the pores, and therefore fails to teach wherein a gap communicating with said gas inlet is located in said porous leading-end protective layer, wherein the gap is demarcated by a surface of a portion of said porous leading-end protective layer continuous with said extension and extends into said porous leading end protective layer in a direction outside said leading end surface of said element base.
Oya teaches a gas sensor element 7 of a gas sensor 1 that measures a specific gas component (Figs. 1-4, para. [0038], [0040]), wherein the gas sensor element 7 comprises a ceramic body and comprises a gas introduction region 322, a gas measurement chamber 316 that communicates with the gas introduction region 322 through a diffusion limiting member 315, an oxygen pumping cell 71, a heater 73, and a porous protection layer 17 (Figs. 1-4, para. [0050], [0054], [0056], [0060]-[0061]). Oya teaches that the porous protection layer 17 comprises a hollow space 323 that communicates with the gas introduction region 322, and that the hollow space 323 is made in an inner surface of the porous protection layer 17 facing the gas introduction region 322 and extends into the porous protection layer 17 in a direction outside the surface of the ceramic body (Fig. 4, para. [0059]-[0060]). Oya teaches that the presence of the hollow space 323 prevents the water adhered to the porous protection layer 17 from penetrating into the diffusion limiting member 315 (Fig. 4, para. [0061]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous layer of Modified Horisaka to include a hollow space communicating with the gas inlet portion, demarcated by an inner surface of the porous layer facing the gas inlet portion, and extending into the porous layer in a direction outside the fore end surface of the sensor element as taught by Oya because it can prevent water adhered to the porous layer from penetrating into the gas sensor element (Oya, Fig. 4, para. [0061]). Since Modified Horisaka teaches that the porous layer 24/90/92 partially invades into the gas inlet portion 10 and is fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], see modification supra), one of ordinary skill in the art would understand that the modification in view of Oya supra to include a hollow space would result in a hollow space demarcated by an inner surface of the porous layer 24/90/92 and extending into the porous layer 24/90/92 in a direction outside the fore end surface of the sensor element, while the porous layer 24/90/92 still remains fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10. Thus, the hollow space communicates with the gas inlet portion 10, is demarcated by the inner surface of a portion of the porous layer 24/90/92 that is continuous with the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10, and extends into the porous layer 24/90/92 in a direction outside the fore end surface of the sensor element.
The limitations “detecting a predetermined gas component in a measurement gas” and “pumping in and out oxygen between said at least one internal chamber and an outside” are functional limitations. Examiner notes that “an outside” is not a positively recited element of the claim, and therefore, is not an element of the claimed sensor element. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Horisaka teaches that the sensor device 110 is for detecting the concentration of NOx in a gas to be measured (Fig. 4, para. [0041]), so the sensor device is capable of the recitation “detecting a predetermined gas component in a measurement gas.” Modified Horisaka also teaches that the main pump cell 21 pumps oxygen from the first inner vacancy 20 out to an outer space or pumps oxygen from the outer space into the first inner vacancy 20 (Figs. 1 & 4, para. [0046]), so the main pump cell is capable of the recitation “pumping in and out oxygen between said at least one internal chamber and an outside.”
Regarding claim 2, Modified Horisaka discloses the limitations of claim 1 as discussed previously. Modified Horisaka teaches wherein L2 is a thickness of said porous leading-end protective layer on said side of said one end portion of said elongated planar ceramic body (a thickness of the porous layer 24/90/92 on the fore end surface F3 of the left end portion is 10 to 200 µm, Fig. 4, para. [0045], [0064]; the porous layer 24/90/92 is formed of the same porous material and has the same thickness throughout, Figs. 4-5, para. [0064], [0067]). Modified Horisaka teaches that the hollow space is demarcated by the inner surface of a portion of the porous layer 24/90/92 that is continuous with the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10, and that the hollow space extends into the porous layer 24/90/92 in a direction outside the fore end surface F3 of the sensor element (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], Oya, Fig. 4, para. [0059]-[0061], see modifications supra), but is silent with respect to an extension distance of the hollow space in a longitudinal direction of the sensor element, and therefore fails to teach wherein 0.15 ≤ L1/L2 ≤ 0.8, where L1 is an extension distance of said gap in a longitudinal direction of said sensor element (for the purpose of examination, Examiner interprets the left-right direction of Fig. 4 of Horisaka to read on “a longitudinal direction of said sensor element’).
However, Horisaka teaches wherein the thickness of the porous layer 24/90/92 is a result- effective variable. Specifically, Horisaka teaches that the thickness of the porous layer 24/90/92 controls the measurement accuracy, the light-off time, and the thermal insulation effect of the sensor (Figs. 4-5, para. [0060], [0064]). Oya also teaches wherein a distance of the hollow space 323 between the porous protection layer 17 and the gas introduction region 322 (diffusion limiting member 315) is a result-effective variable. Specifically, Oya teaches that the distance of the hollow space 323 controls the prevention of the water adhered to the porous protection layer 17 from penetrating into the diffusion limiting member 315 (Fig. 4, para. [0061]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distance of the hollow space and the thickness of the porous layer of Modified Horisaka such that 0.15 ≤ L1/L2 ≤ 0.8 through routine experimentation because doing so would yield the predictable desired result of preventing the water adhered to the porous layer from penetrating into the diffusion rate-limiting portion, increasing the measurement accuracy, reducing the light-off time, and increasing the thermal insulation effect.
Regarding claim 4, Modified Horisaka discloses the limitations of claim 1 as discussed previously. Modified Horisaka teaches that the porous layer 24/90/92 partially invades into the gas inlet portion 10 and is fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], see modification supra). Modified Horisaka is silent with respect to the relative dimensions of how much of an arbitrary length into the gas inlet portion is invaded by the porous layer from the fore end surface, and therefore fails to teach wherein 100 µm ≤ L3 < 500 µm, and 0.08 ≤ L4/L3 ≤ 0.75, where L3 is a distance of an inner most part of said gas inlet from said leading end surface of said element base, and L4 is a formation range of said extension from said leading end surface in a longitudinal direction of said element base (for the purpose of examination, Examiner interprets the left-right direction of Fig. 4 of Horisaka to read on “a longitudinal direction of said element base”).
However, Mori teaches wherein the porous portion 630 partially invaded into the concave portion 616 outlined by the through hole 621 (Fig. 7, para. [0117]) is a result-effective variable. Specifically, Mori teaches that the porous portion 630 partially invading into the concave portion 616 controls the prevention of separation of the porous portion 630 from the gas sensing device 804 (Fig. 7, para. [0119]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the amount of the porous layer that invades into the gas inlet portion of Modified Horisaka to invade 8% to 75% of an arbitrary length of 100 µm to 500 µm into the gas inlet portion through routine experimentation because doing so would yield the predictable desired result of preventing the porous layer from being separated from the sensing device.
Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horisaka et al. (US 2011/0186431 A1) and further in view of Mori et al. (US 2007/0084724 A1) and further in view of Oya (US 2015/0040642 A1) as applied to claims 1-2 above, and further in view of Miyashita et al. (US 2009/0120791 A1).
Regarding claims 3 and 5, Modified Horisaka discloses the limitations of claims 1-2 as discussed previously. Modified Horisaka teaches that the hollow space is demarcated by the inner surface of a portion of the porous layer 24/90/92 that is continuous with the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], Oya, Fig. 4, para. [0059]- [0061], see modifications supra), but is silent with respect to a size of the hollow space in a thickness direction and a height of the gas inlet portion in a thickness direction, and therefore fails to teach wherein 0.1 ≤ t1/t2 ≤ 0.7, where t1 is a size of said gap in a direction along a thickness of said sensor element at a location of said one end portion of said elongated planar ceramic body, and t2 is an opening height of said gas inlet in said direction along said thickness of said sensor element (for the purpose of examination, Examiner interprets the up-down direction of Fig. 4 of Horisaka to read on “a direction along a thickness of said sensor element”).
Miyashita teaches a sensor element 14 of a gas sensor 1 that is used for measurement of a particular gas component (Fig. 1, para. [0001], [0041]-[0042]), wherein the sensor element 14 comprises a ceramic body and comprises a gas inlet 22, a first chamber 18 that communicates with the gas inlet 22 through a first diffusion resistance portion 26 and a second diffusion resistance portion 27, a main pumping cell 44, a heater 80, and porous harmful substance- trapping layers 5 (Figs. 1 & 3(a)-3(b), para. [0042], [0044], [0050] [0055], [0072]). Miyashita teaches that the porous harmful substance-trapping layers 5 are formed at the gas inlet 22 on the upper and lower walls of the gas passage such that there is a gap between the porous harmful substance-trapping layers 5 (Figs. 1 & 3(a)-3(b), para. [0044], [0050]), which is equivalent to the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10 and the hollow space demarcated by the inner surface of a portion of the porous layer 24/90/92 that is continuous with the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10 of Modified Horisaka. Miyashita teaches wherein a thickness of each harmful substance-trapping layer (and thus a size of the gap between the porous harmful substance- trapping layers in a thickness direction of the sensor element at the left end portion of the sensor element) relative to a thickness (opening height) of the gas inlet of the gas passage in the thickness direction of the sensor element is a result-effective variable. Specifically, Miyashita teaches that the relative dimensions of the thickness of each harmful substance-trapping layer (and thus a size of the gap between the porous harmful substance-trapping layers) and the thickness (opening height) of the gas inlet of the gas passage controls the trapping of harmful substances and the passage of the gas (Figs. 1 and 3(a)-3(b), para. [0052]-[0053]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the size of the hollow space and the opening height of the gas inlet portion in the thickness direction of the sensor element of Modified Horisaka such that 0.1 ≤ t1/t2 ≤ 0.7 through routine experimentation because doing so would yield the predictable desired result of efficient trapping of the harmful substances and passing through of the gas.
Regarding claims 6-8, Modified Horisaka discloses the limitations of claims 1-3 and 5 as discussed previously. Modified Horisaka teaches that the porous layer 24/90/92 partially invades into the gas inlet portion 10 and is fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], see modification supra). Modified Horisaka is silent with respect to the relative dimensions of how much of an arbitrary length into the gas inlet portion is invaded by the porous layer from the fore end surface, and therefore fails to teach wherein 100 µm ≤ L3 ≤ 500 µm, and 0.08 ≤ L4/L3 ≤ 0.75, where L3 is a distance of an inner most part of said gas inlet from said leading end surface of said element base, and L4 is a formation range of said extension from said leading end surface in a longitudinal direction of said element base (for the purpose of examination, Examiner interprets the left-right direction of Fig. 4 of Horisaka to read on “a longitudinal direction of said element base”).
However, Mori teaches wherein the porous portion 630 partially invaded into the concave portion 616 outlined by the through hole 621 (Fig. 7, para. [0117]) is a result-effective variable. Specifically, Mori teaches that the porous portion 630 partially invading into the concave portion 616 controls the prevention of separation of the porous portion 630 from the gas sensing device 804 (Fig. 7, para. [0119]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variables can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the amount of the porous layer that invades into the gas inlet portion of Modified Horisaka to invade 8% to 75% of an arbitrary length of 100 µm to 500 µm into the gas inlet portion through routine experimentation because doing so would yield the predictable desired result of preventing the porous layer from being separated from the sensing device.
Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
In the arguments presented on page 12 of the amendment, Applicant argues that one of ordinary skill in the art would understand that the effect of the combination of Horisaka and Mori would be diminished if the configured of Horisaka modified by Mori is combined with the configuration of Oya such that the porous protective layer is disposed by being separated from the gas introduction region 322.
Examiner respectfully disagrees. In response to applicant's argument that the modification in view of Oya would result in the porous protective layer being separated from the gas inlet, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since Modified Horisaka in view of Mori teaches that the porous layer 24/90/92 partially invades into the gas inlet portion 10 and is fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], see modification supra), one of ordinary skill in the art would understand that the modification in view of Oya supra to include a hollow space would result in a hollow space demarcated by an inner surface of the porous layer 24/90/92 and extending into the porous layer 24/90/92 in a direction outside the fore end surface of the sensor element, while the porous layer 24/90/92 still remains fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10. Thus, the hollow space is demarcated by the inner surface of a portion of the porous layer 24/90/92 that is continuous with the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10.
In the arguments presented on page 13 of the amendment, Applicant argues that Horisaka teaches that the gas introduction region 322 is made of a porous layer, whereas Horisaka and Mori teach that the gas inlet is not porous but merely a space. Applicant asserts that it is unnecessary to further combine the configuration of Oya in order to prevent capillary action from occurring.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous layer of Modified Horisaka to include a hollow space communicating with the gas inlet portion, demarcated by an inner surface of the porous layer facing the gas inlet portion, and extending into the porous layer in a direction outside the fore end surface of the sensor element as taught by Oya because it can prevent water adhered to the porous layer from penetrating into the gas sensor element (Oya, Fig. 4, para. [0061]).
In the arguments presented on pages 13-14 of the amendment, Applicant argues that Oya does not disclose or suggest a configuration in which a gap is provided in the leading-end protective layer in the manner such as being demarcated by a surface of a portion of the porous leading-end protective layer continuous with the extension that extends into said gas inlet and is fixed to an inner wall surface of the elongated planar ceramic body demarcating said gas inlet. Applicant asserts that Oya does not disclose or suggest that the gap extends into the porous leading end protective layer in a direction outside the leading end surface of said element base.
Examiner respectfully disagrees. In response to applicant's argument that Oya does not disclose or suggest a configuration in which a gap is provided in the leading-end protective layer in the manner such as being demarcated by a surface of a portion of the porous leading-end protective layer continuous with the extension that extends into said gas inlet and is fixed to an inner wall surface of the elongated planar ceramic body demarcating said gas inlet, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, since Modified Horisaka in view of Mori teaches that the porous layer 24/90/92 partially invades into the gas inlet portion 10 and is fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10 (Horisaka, Figs. 4-5, para. [0045], [0064], Mori, Fig. 7, para. [0111], [0113], [0117], [0119], see modification supra), one of ordinary skill in the art would understand that the modification in view of Oya supra to include a hollow space would result in a hollow space demarcated by an inner surface of the porous layer 24/90/92 while the porous layer 24/90/92 still remains fixed to the inner wall surface of the ceramic body demarcating the gas inlet portion 10. Thus, the hollow space is demarcated by the inner surface of a portion of the porous layer 24/90/92 that is continuous with the part of the porous layer 24/90/92 that partially invades into the gas inlet portion 10. Additionally, Oya teaches that the porous protection layer 17 comprises a hollow space 323 that extends into the porous protection layer 17 in a direction outside the surface of the ceramic body (Fig. 4, para. [0059]-[0060]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699